Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 07/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  Application SN#16/575646 and Application SN# 16/575658  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 5, it is unclear what “a pressure application part” comprises of? Furthermore, it is unclear how ““a pressure application part”  is interrelated and associated with “an application part” as recited in claim 1?
In claim 7, it is unclear how “a differential pressure application part” is interconnected and associated with “an application part” as recited in claim 1?
Claims 1 and 9-17 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  sensor test apparatus which tests a sensor which detects a physical quantity, the sensor test apparatus comprising:  a first application unit comprising one or more application devices each including: a socket to which the sensor is electrically connected and an application part which applies the physical quantity to the sensor, the physical quantity being detected by the sensor; a test unit which tests the sensor via the socket; a conveying device which conveys the sensor into and out of the first application unit; an apparatus main body which houses the first application unit, the test unit and the conveying device; and a unit connection part to which the first application unit is detachably connected and that is connectable to a second application unit, wherein the apparatus main body has a first opening for inserting the first application unit into the apparatus main body and for removing the first application unit out of the apparatus main body as recited in claim 1. Claims 9-13 and 15-17 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a sensor test apparatus which tests a sensor which detects a physical quantity, the sensor test apparatus comprising: a first application unit comprising one or more application devices each including: a socket to which the sensor is electrically connected; and an application part which applies the physical quantity to the sensor; a test unit which tests the sensor via the socket; a conveying device which conveys the sensor into and out of the first application unit; and an apparatus main body which houses the first application unit, the test unit and the conveying device, wherein the apparatus main body has a first opening for inserting the first application unit into the apparatus main body and for removing the first application unit out of the apparatus main body, the first application unit is removed out of the apparatus main body through the first opening in a first direction, and the apparatus main body includes a slide mechanism which slidably holds the first application unit in the first direction as recited in claim 14.
Applicant’s arguments with respect to claims 1-17 filed on 07/05/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Suga et al (Pat#7,397,258) disclose BURN-IN SYSTEM WITH HEATING BLOCKS ACCOMODATED IN COOLING BLOCKS.
Shim et al (Pat#6,844,717) disclose a Test Handler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867